EXHIBIT 21 ALEXANDER’S, INC. SUBSIDIARIES OF REGISTRANT 731 Commercial Holding LLC 731 Commercial LLC 731 Office One Holding LLC 731 Office One LLC 731 Office Two Holding LLC 731 Office Two LLC 731 Restaurant, LLC 731 Retail One, LLC Alexander’s Construction LLC Alexander’s Department Stores of Brooklyn, Inc. Alexander’s Department Stores of New Jersey, Inc. Alexander’s Kings Plaza, LLC Alexander’s Management LLC Alexander’s of Brooklyn, Inc. Alexander’s of Flushing, Inc. Alexander’s of Rego Park II, Inc. Alexander’s of Rego Park III, Inc. Alexander’s Personnel Providers, Inc. Alexander’s Rego Shopping Center Inc. ALX of Paramus LLC Fifty Ninth Street Insurance Company LLC Kings Parking, LLC Kings Plaza Lender, LLC Kings Plaza TEP LLC Ownreal Inc. Rego II Borrower LLC Rego Park Commercial LLC Rego Park Residential LLC Sakraf Wine & Liquor Store, Inc.
